


Exhibit 10.5

 

Monetary Loan Agreement

 

Translated from Japanese

September 5, 2008

 

Sumitomo Mitsui Banking Corporation

 

Address

11F NishiShinjuku Showa Building

The Principal

13-12 NishiShinjuku 1 cho-me, Shinjuku-ku, Tokyo

 

Name

IA Partners, Inc.

 

President& CEO  

Hideki Anan

Joint Surety

Address

13-10 Yoyogi 3 cho-me, Shibuya-ku, Tokyo

 

Name

Hideki Anan

 

1.

(Loan Clause)

Debtor (hereinafter A) has assured the banking transaction agreement between
Sumitomo Mitsui Banking Corporation (hereinafter B) and each cause of this
agreement, borrowed money (initial installment in the case of installment loan)
and has received it as follows:

 

Description:

1. Amount of borrowing

¥100,000,000

(Total amount of in the case of installment loan)

Details of installment loan (Planned borrowing dates and amounts for the 2nd
installment and thereafter)

 

 

1st

dd/mm/yyyy

¥  

 

2nd

¥  

 

3rd

¥  

 

4th

¥  

 

2. Use: Operating funds

 

3. The final due date: January 31, 2009

 

4. A shall not use the guarantee of the National Federation of Credit Guarantee
Corporations.

 

-----------------------------------------------------------For Bank
Use-------------------------------------------------------------

Branch No. XXXX

Branch Name: XXXX

Loan Acct. No. XXXX

Activity No.

Invoice No. XXX 

 

The Name of Credit Guarantee Corporation

Guarantee term:

Guarantee:

 

 

Account No. w/
GuaranteeCorporation

Guarantee No.

 

Date /Balance/Verification

Middle Back

Front

 

2nd

Ver./Ver./Person/ Guarantor Seal/Debtor Seal  

Explanation/Guarantee/Acct. Seal

 

3rd

in Charge

intent

 

4th

 

1

--------------------------------------------------------------------------------




Loan rate/Discharge Method/Interest Payment Method

 

 

 

 

 

 

 

 

 

5. Loan rate

 

 

 

 

Annual 3.375%

Basic interest rate: B’s short-term prime rate

If the basic interest is not a fixed rate, the loan rate shall be changed based
on Article 4 below.

6. Discharge Method/Interest Payment Method

 

 

1)

Equal principal Payment (incl. a lump sum payment on the due date)

 

 

 

 

 

 

 

 

 

 

 

Due date and payment interval

Number of payments

Amount

p

I

1st

September 30, 2008

 

 

\2,777,000

r

n

2nd

Fr. Oct. 2008 thru Dec. 2008 every 1 m(s). EOM

3

\2,777,000

i

s

 

Fr.    Thru.    Every     m(s).;     Date:

 

 

n

t

 

 

 

 

 

c

a

 

 

 

 

 

i

l

 

 

 

 

 

p

l

 

 

 

 

 

a

m

 

 

 

 

 

l

t

 

 

 

 

 

 

Increased paymt.

Fr.    Thru.    Every     m(s).;     Date:

 

 

 

 

Paymt. On Due

Final due date

 

 

\88,892,000

 

Paymt. Method

Advance Paymt.

 

Interval

Every   m(s).

Interest

1st paymt. due

Sep. 5, 2008

2nd paymt. due: Sep. 30, 2008

Due for 2nd paymt. and after

EOM

 

 

 

 

 

 

 

2)

Equal installment payment

 

 

 

 

 

 

Due date and payment interval

Number of payments

Amount

Interest for grace period

1st due

 

2nd and after: Fr.    Thru.    Every     m(s).    Date:

Principal

1st

 

 

 

Separately notified in writing

and

 

2nd

Fr.    Thru.    Every     m(s).;     Date:

times

\

interest

Final

Final due date

 

 

Balance and the interest

 

 

 

 

 

 

 

The interest during the grace period and the first payment amount for both the
principal and

shall be determined by B’s calculation method. In this case the amount may be
different from

the amount for the second payment and payments thereafter.

 

 

 

 

 

 

 

 

 

Deduction of the payment and interest:

 

 

 

7

Payment account (owned by the debtor)

 

 

 

Branch Name

Account type

Account No.

The Name of the owner

 

XXXX

Ordinary deposit

XXXX

IA Partners, Inc.

 

(The branch holding the account)

 

 

 

 

 

 

 

 

 

 

8

The deduction date:

 

 

 

 

The due dates specified in Article 6 above (however, the following business day
if the

 

dates fall on a bank holiday)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(to be continued to the next page)

 

2

--------------------------------------------------------------------------------




 

 

 

 

 

 

Loan on deeds

 

 

160-0023

0001037#

 

 

Loan Payment Plan Details

 

 

 

 

 

 

 

 

 

 

 

11F NishiShinjuku Showa Building

 

 

 

 

 

 

13-12 NishiShinjuku 1cho-me, Shinjuku-ku, Tokyo

 

 

 

 

 

 

 

 

 

(Loan item

 

)

 

 

 

 

 

 

Sumitomo Mitsui Banking, Corporation

 

 

 

 

 

 

Nakano Branch

 

 

 

 

 

 

 

Equal interest payment

Bank Use Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To: IA Partners, Inc.

 

 

 

 

 

 

 

 

223-230-369-2002 1460

 

 

 

 

 

 

 

Telephone: 03-5909-1561

Reference contact: Nakano Corporation, Sales Department

 

 

 

 

 

 

 

 

 

 

 

Branch No.

Acct. No.

Loan No.

Payment Acct.

(1: Checking acct./Deposit acct.)

Interest rate

Loan term

Loan Date

Amount

Interest to 1st payment

XXX

XXX

XXX

XXXX

3.375%

4 mos.

Sep. 5, 2008

\100,000,000

\240,420

 

 

 

 

 

 

 

 

 

 

Sequence

Due dates

 

Payment amount

Breakdown

Balance

We appreciate your

 

dd/mm/yyyy

 

(Principal and interest)

Interest

Principal

 

business with us.

1

30/09/2008

 

 

 

278,683

2,777,000

97,223,000

You can see the details and

2

31/10/2008

 

 

 

270,723

2,777,000

94,446,000

your payment plan on your

3

01/12/2008

 

 

 

296,668

2,777,000

91,669,000

left.

 

4

05/01/2009

 

 

 

230,145

2,777,000

88,892,000

The payments and interests

5

02/02/2009

 

 

 

0

88,892,000

0

will be automatically

 

 

 

 

 

 

 

 

deducted from your

 

 

 

 

 

 

 

 

account that you specified

 

 

 

 

 

 

 

 

as this details sheet shows.

 

 

 

 

 

 

 

 

For customers using

 

 

 

 

 

 

 

 

variable interest loans, we

 

 

 

 

 

 

 

 

will change the basic

 

 

 

 

 

 

 

 

interest rate according to

 

 

 

 

 

 

 

 

its fluctuations. Please

 

 

 

 

 

 

 

 

understand in advance that

 

 

 

 

 

 

 

 

your payment amount each

 

 

 

 

 

 

 

 

time may change by this.

 

 

 

 

 

 

 

 

In that case we will send

 

 

 

 

 

 

 

 

you new Loan Payment

 

 

 

 

 

 

 

 

Plan Details.

 

 

 

 

 

 

 

 

 

Also as we will not contact

 

 

 

 

 

 

 

 

you upon each deduction,

 

 

 

 

 

 

 

 

please store this document

 

 

 

 

 

 

 

 

safely .

 

 

 

 

 

 

 

 

 

(If you have any question,

 

 

 

 

 

 

 

 

please contact the

 

 

 

 

 

 

 

 

person in charge.)

 

3

--------------------------------------------------------------------------------